Mr. Justice Harlan,
dissenting.
I believe that the issue in this case has an importance which justifies departure from my usual practice of not noting a dissent to a denial of certiorari with which I do not agree. The issue is whether this Court’s holding in Gideon v. Wainwright, 372 U. S. 335, is required to be given retroactive effect. That question-, which is of continuing concern in the administration of criminal justice in a substantial number of States, deserves plenary consideration by this Court, which it has not yet had. See my dissenting opinion in Pickelsimer v. Wainwright, 375 U. S. 2, 3.
I would grant certiorari and set the case for argument.